     Case 3:19-cv-01259-JLS-NLS Document 15 Filed 08/31/20 PageID.72 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   JORGE RIVERA, CDCR #G-16129,                             Case No.: 19-CV-1259 JLS (NLS)
12                                           Plaintiff,
                                                              ORDER DISMISSING CIVIL
13                           vs.                              ACTION FOR FAILING TO STATE
     SAN DIEGO CENTRAL JAIL;                                  A CLAIM PURSUANT TO
14
     SAN DIEGO COUNTY SHERIFF;                                28 U.S.C. § 1915(e)(2)(B) AND
15   JOHN & JANE DOES,                                        § 1915A(b) AND FOR FAILING
                                                              TO PROSECUTE IN COMPLIANCE
16                                        Defendants.         WITH COURT ORDER
17                                                            REQUIRING AMENDMENT
18
19          On July 8, 2019, Plaintiff Jorge Rivera, while incarcerated at the San Diego County
20   Central Jail (“SDCCJ”), 1 filed this civil rights action pursuant to 42 U.S.C. § 1983 alleging
21   that the SDCCJ, the San Diego County Sheriff, and several unidentified SDCCJ officials
22   interfered with his right to religious worship and denied him access to the courts, medical
23   devices, medical treatment, and clean drinking water.                   See generally ECF No. 1
24   (“Compl.”).
25   ///
26
27
     1
      Plaintiff subsequently filed a Notice of Change of Address indicating that he is now incarcerated at Mule
28   Creek State Prison in Ione, California. See ECF No. 6.
                                                          1
                                                                                          19-CV-1259 JLS (NLS)
     Case 3:19-cv-01259-JLS-NLS Document 15 Filed 08/31/20 PageID.73 Page 2 of 3



 1         On January 28, 2020, the Court granted Plaintiff leave to proceed in forma pauperis
 2   (“IFP”), conducted its initial screening, and dismissed Plaintiff’s Complaint sua sponte for
 3   failing to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). See
 4   generally ECF No. 8. The Court granted Plaintiff 45 days’ leave in which to file an
 5   amended complaint that addressed all the deficiencies of pleading the Court had identified.
 6   See id. at 11‒12; see also Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th Cir. 2000) (en banc)
 7   (“[A] district court should grant leave to amend even if no request to amend the pleading
 8   was made, unless it determines that the pleading could not possibly be cured.”) (citations
 9   omitted).
10         On March 2, 2020, approximately one week before his Amended Complaint was
11   due, Plaintiff filed a motion requesting additional time to amend. See generally ECF No.
12   9. On March 5, 2020, the Court granted Plaintiff’s motion and, at Plaintiff’s request,
13   provided him a copy of his original Complaint to review its deficiencies. See generally
14   ECF No. 10.
15         On April 10, 2020, Plaintiff filed a second motion requesting an additional extension
16   of time to file his Amended Complaint. See ECF No. 11. On May 7, 2020, the Court
17   granted Plaintiff’s motion and provided him with a blank civil rights complaint form for
18   his use and convenience. See generally ECF No. 12.
19         Finally, on June 5, 2020, Plaintiff filed a third motion for extension of time. See
20   ECF No. 13. On June 24, 2020, the Court granted that motion but explicitly warned
21   Plaintiff that no further extensions of time would be granted. See ECF No. 14 at 4.
22   Plaintiff’s Amended Complaint was due on August 4, 2020. Id. at 3‒4.
23         “If a plaintiff does not take advantage of the opportunity to fix his complaint, a
24   district court may convert the dismissal of the complaint into dismissal of the entire action.”
25   Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005). More than two months have passed
26   since the Court granted Plaintiff’s last motion for extension of time, and more than three
27   weeks have passed since his Amended Complaint was due. Plaintiff has failed to comply
28   with the Court’s several Orders, however, all of which have warned that his failure to
                                                    2
                                                                                 19-CV-1259 JLS (NLS)
     Case 3:19-cv-01259-JLS-NLS Document 15 Filed 08/31/20 PageID.74 Page 3 of 3



 1   amend would result in the dismissal of his case. See, e.g., ECF No. 8 at 12; ECF No. 10 at
 2   5; ECF No. 12 at 4; ECF No. 14 at 4. Plaintiff first initiated this suit more than a year ago
 3   and has been granted a total of more than six months in which to amend. “The failure of
 4   the plaintiff eventually to respond to the court’s ultimatum‒‒either by amending the
 5   complaint or by indicating to the court that [he] will not do so‒‒is properly met with the
 6   sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th
 7   Cir. 2004); see also Serrato v. City of Long Beach, No. CV 04-8634 ABC (AJW), 2009
 8   WL 1212833, at *13 (C.D. Cal. Mar. 25, 2009) (dismissing pro se litigant’s claims after
 9   plaintiff had “ample time” to discover identities of unnamed parties and had been granted
10   three extensions of time in which file a “legally adequate amended complaint”).
11         The Court therefore DISMISSES this civil action in its entirety based on Plaintiff’s
12   failure to state a claim upon which § 1983 relief can be granted pursuant to 28 U.S.C.
13   §§ 1915(e)(2)(B) and 1915A(b), his failure to prosecute pursuant to Federal Rule of Civil
14   Procedure 41(b), and his failure to amend as required by the Court’s January 28, 2020
15   Order. Accordingly, the Court DIRECTS the Clerk of the Court to enter a final judgment
16   of dismissal and to close the file. Finally, the Court CERTIFIES that an IFP appeal in this
17   case would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3).
18          IT IS SO ORDERED.
19
20   Dated: August 31, 2020
21
22
23
24
25
26
27
28
                                                   3
                                                                                19-CV-1259 JLS (NLS)
